Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A (Figs. 7-8)
Species B (Fig. 9)
Species C (Figs. 10-13)
The species are independent or distinct because Species A, Species B, and Species C have mutually exclusive features. 
Species A is an embodiment of the battery module wherein the fixing cover plate is located between the first main body portion of the circuit board and the one of the plurality of batteries, and is disposed on the positioning bracket, and wherein the fixing cover plate comprises a third main body portion, a second extending portion formed on both sides of the third main body portion in the transverse direction and extending downwardly in the vertical direction, a first elastic protrusion disposed on a side of the second extending portion close to the first supporting portion in the longitudinal direction, and a second elastic protrusion disposed on a side of the second extending portion close to the second supporting portion in the longitudinal direction, wherein the first elastic protrusion and the first supporting portion are secured together, and the second elastic protrusion and the second supporting portion are also secured together, thereby causing the third main body portion of the fixing cover plate to tightly press the mounting portion of the circuit board.

Species C is an embodiment of the battery module wherein the fixing cover plate is located above the first main body portion of the circuit board and is disposed on the positioning bracket, the second supporting portion is provided with a first fastening hole in the vertical direction, and wherein the fixing cover plate comprises: a third main body portion located above the first main body portion of the circuit board, a pressing portion protruding from a position of the third main body portion corresponding to the first opening, an inserting portion protruding from the third main body portion in the vertical direction and inserted into the first fastening hole, and a third elastic protrusion formed at an end of the inserting portion away from the third main body portion and protruding circumferentially from the inserting portion; wherein the third elastic protrusion extends out of the first fastening hole and is secured to the second supporting portion, so that the pressing portion of the fixing cover plate is tightly pressed against the mounting portion of the circuit board.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-5 and 11-12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species A, Species B, and Species C are mutually exclusive species, therefore, would require separate and distinct searches to determine patentability.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.G.B./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729